


Exhibit 10.9

 

[g47992kmi001.gif]

 

December 26, 2008

 

Ilan Daskal

1498 Saskatchewan Drive

Sunnyvale, California 94087

 

Dear Ilan:

 

Reference is made to the letter dated September 19, 2008 from International
Rectifier Corporation (the “Company”) to you regarding your terms of employment
(the “Offer Letter”).

 

The purpose of this letter is to supplement the terms of the Offer Letter to
include terms and conditions designed to make any payments pursuant to the Offer
Letter compliant with Section 409A of the Internal Revenue Code of 1986, as
amended (including the Treasury Regulations and other published guidance related
thereto) (“Section 409A”).

 

Your Offer Letter is hereby modified as follows:

 

1.                                       Severance.  Subject to the following
paragraph relating to specified employees, any severance payable to you under
the “Other Severance” provision of your Offer Letter shall be paid in a cash
lump sum on the 60th day following your “separation from service,” provided you
have promptly executed and delivered (and not revoked) a release agreement (in
the form contemplated in your Offer Letter) within 50 days of your termination;
provided, however, that if you fail to execute and deliver such release, or you
revoke such release, you shall not be paid any severance pursuant to the Offer
Letter.  For this purpose, a “separation from service” shall be defined within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.

 

Furthermore, if you are a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of your separation from service,
you shall not be entitled to any severance payment until the earlier of (i) the
date which is six (6) months after your separation from service for any reason
other than death, or (ii) the date of your death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section  409A.  Any
amounts otherwise payable to you upon or in the six (6) month period following
your separation from service that are not so paid by reason of this paragraph
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after your
separation from service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of your death).

 

2.                                       Executive Relocation Package. 
Notwithstanding anything to the contrary in your Offer Letter, in order to be
eligible for reimbursement of any relocation expenses, including closing
assistance on the sale of your current residence and closing assistance on the
purchase of a home in the Los Angeles/Southern California area, you must be
employed by the Company on the date any reimbursements for eligible expenses are
paid.

 

--------------------------------------------------------------------------------


 

3.                                       Reimbursements / Tax Relief.  Except as
otherwise provided above, to the extent that any reimbursement pursuant to the
Offer Letter is taxable to you, you shall provide the Company with documentation
of the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this paragraph, and any reimbursement
payment due to you pursuant to such provision shall be paid to you on or before
the last day of your taxable year following the taxable year in which the
related expense was incurred.  Such reimbursement obligations are not subject to
liquidation or exchange for another benefit and the amount of such benefits that
you receive in one taxable year shall not affect the amount of such benefits
that you receive in any other taxable year.  Any gross-up payment due to you
shall be made by the end of the taxable year following the taxable year in which
you remitted the taxes to which the gross-up relates.

 

Except as modified hereby, your Offer Letter remains unmodified.

 

Please indicate your agreement with the foregoing by signing where indicated
below.

 

Regards,

 

 

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

Its: Assistant Secretary

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

Ilan Daskal

 

Date:

 

 

--------------------------------------------------------------------------------
